UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Commission file number: 000-51765 Bay National Corporation (Exact name of registrant as specified in its charter) Maryland 52-2176710 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2328 West Joppa Road, Lutherville, MD 21093 (Address of principal executive offices) (410) 494-2580 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted onits corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 (§232.405 of this chapter) of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: At August 14, 2009, the issuer had 2,154,301 shares of Common Stock outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements BAY NATIONAL CORPORATION CONSOLIDATED BALANCE SHEETS As of June 30, 2009 and December 31, 2008 June 30, December 31, ASSETS (Unaudited) Cash and due from banks $ $ Federal funds sold and other overnight investments Investment securities available for sale (AFS) - at fair value - Federal Reserve and Federal Home Loan Bank Stock Loans held for sale Loans, net of unearned fees Total Loans Less: Allowance for credit losses (6,731,758 ) (5,675,035 ) Loans, net Other real estate owned, net Premises and equipment, net Investment in bank owned life insurance Current and deferred income taxes Accrued interest receivable and other assets Total Assets $ $ LIABILITIES Non-interest-bearing deposits $ $ Interest-bearing deposits Total deposits Short-term borrowings - Subordinated debt Accrued expenses and other liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock - $.01 par value, authorized: 9,000,000 shares authorized, 2,154,301 and 2,153,101 issued and outstanding as of June 30, 2009 and December 31, 2008, respectively: Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) - Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to consolidated financial statements. 2 BAY NATIONAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS
